Citation Nr: 1645083	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits, to include whether the appellant's countable income exceeds the limitation for entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from January 1943 to January 1946, and from March 1948 to July 1965.  He died in April 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to nonservice-connected death pension benefits.

In September 2016, the appellant testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served during a period of war; the appellant is his surviving spouse and does not have any dependent children.

2.  The appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this case, however, as the resolution of the appellant's claim is dependent on the interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In any event, the Board notes that the RO mailed the appellant a letter in March 2016 notifying her of the type of evidence necessary to substantiate her claim for nonservice-connected pension benefits.  The Board concludes that VA's duties to notify and assist have been satisfied.

During the September 2016 Board hearing, the undersigned clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the appellant's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Nonservice-Connected Death Pension Benefits

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

As noted above, the Veteran in this case served on active duty from January 1943 to January 1946 and from March 1948 to July 1965, and is therefore recognized to have served during both World War II and the Vietnam Conflict.  See 38 U.S.C.A. § 101(29)(B) (West 2014); 38 C.F.R. § 3.2(f) (2015).  The Veteran died in April 1999.  The appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable MAPR, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

Analysis

The appellant filed her claim for nonservice-connected death pension benefits in July 2010.  In a November 2010 decision, the RO denied the claim on the basis that her income exceeded the maximum annual death pension limit set by law.  The appellant contests the RO's finding that her income exceeds the MAPR rate.  However, after reviewing the record, the Board finds that the weight of the evidence is against her claim.

In 2010, the MAPR for a surviving spouse without a dependent child was $7,933.00.  The rate for 2016 is $8,656.  See M21-1, Part I, Appendix B, available at http://www.benefits.va.gov/pension/current_rates_survivor_pen.asp.

In her July 2010 claim, the appellant reported annual earnings of $20,000 in gross wages and salary and additional monthly earnings of $915 in Social Security benefits.  She did not report any unreimbursed medical expenses.

In February 2011, the appellant reported that she was no longer employed.  She indicated that her only income was Social Security benefits at $915 per month.  Documentation from the Social Security Administration, received in March 2011, reflected monthly benefits of $1,011.50 with $96.50 in monthly SMI premiums.

In her May 2011 VA Form 9, the appellant reiterated that she was no longer working and stated that she had "medical problems."  She did not provide the amounts of any unreimbursed medical expenses.  In June 2011, she submitted a letter from her physician stating that she was unable to work due to health issues.  The letter did not reference any out-of-pocket medical expenses incurred by the appellant.

In August 2012, VA received documentation from the Social Security Administration reflecting that the appellant received monthly benefits of $1,011.50 for the year 2011.  In 2012, she received monthly benefits of $1,048.90 with $99.90 in monthly SMI premiums.

During her Board hearing, the appellant testified that she had retired on December 31, 2010 and was currently receiving Social Security payments of $995 per month.  She stated that she did not have any dependents, but did note that she had been taking care of her brother until he passed away in January 2016.  She testified that her brother bequeathed her approximately $250,000 in stocks, which she divided four ways between her, her son, her grandson, and her granddaughter.  She testified that "this year I took $100,000 out and I divided it four ways and out of my part I had to pay for the rest of [her brother's] funeral," which cost approximately $8,000.  She also testified that she had some retirement savings from Sears, but that this fund was in the stock market and she did not receive regular income from it.

With regard to medical expenses, the appellant testified that she did not have much in the way of expenses that was not covered by insurance.  However, she indicated that she did have to pay the cost for vitamins.  With regard to how much she incurred in medical expenses per year, she testified that it was less than $500 before saying, "Honestly I cannot tell you I don't know."  She mentioned an upcoming thyroid procedure but indicated that she expected to pay "nothing" out of pocket.

Following her Board hearing, the appellant submitted a list of medical expenses, including the cost of vitamins, eye drops, and back and knee braces.  These totalled $230.83.  In addition, she indicated on a Medical Expense Report that she paid $7,988.00 on January 28, 2014 to "Scott Whati Medical Facility."  She did not provide a receipt or further explanation as to what this expense was for or whether it was reimbursed.  (She testified at her Board hearing that, in addition to Medicare, she received insurance from "Scott and White HMO" that was "tied in with my Social Security.")  She also indicated that her Medicare insurance premium was $104 per month.

After carefully reviewing the evidence, the Board finds that the appellant's countable income has exceeded the minimum MAPR rate for each year since 2010, when she filed her claim.  As a result, she is not entitled to nonservice-connected death pension benefits.

The appellant reported Social Security benefits of $915 per year in 2010, which equates to a yearly income of $10,980 (this amount includes deductions for her $96.50 monthly Medicare premium).  She also reported gross wages of roughly $20,000 for that year.  As she did not report any unreimbursed medical expenses or other deductions, her income from 2010 exceeds the applicable MAPR rate of $7,933.

The appellant has not provided any evidence that her countable income was lower than the applicable MAPR rates from 2011 through 2015.  She has never indicated that her Social Security payments ceased, or were significantly reduced, at any time during the appeal period.  As noted above, the record shows that she received monthly benefit amounts of $1,011.50 in 2011 and $1,048.90 in 2012 (minus Medicare premiums of $99.90 per month).  These benefits alone equate to yearly incomes that exceed the applicable MAPR rates.

The appellant did indicate in September 2016 that she incurred $7,988 in expenses in January 2014; however, she has not clarified whether these expenses were unreimbursed medical expenses, and in fact she testified during her Board hearing that almost all her medical expenses have been covered by insurance.  She also testified that she receives insurance from Scott and White HMO (the name identified on the expense report), thus indicating that perhaps the $7,988 expense was covered.  The Board notes that the duty to assist in the development of evidence pertinent to her claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See id.  The Board notes that the appellant included copies of receipts for various other claimed medical expenditures along with the completed expense report clearly showing that she was aware of the need to submit documentation of her claimed expenses.  In light of the appellant's testimony, the ambiguous nature of the reported January 2014 expenditure, and the lack of documentation of the claimed $7,988 expense, the Board finds that it is less likely than not that this was an unreimbursed medical expense deductible from her 2014 countable income.  

In 2016, she reported that she was receiving monthly Social Security benefits of $995 (because she testified that she has received yearly raises of these benefits, the Board presumes that the $995 figure includes a deduction of the $104 monthly Medicare premium).  This equates to a yearly income of $11,940, well above the MAPR rate for 2016.  Notably, the appellant also reported receiving an inheritance from her brother which substantially increases her countable income for 2016.

The appellant has not provided evidence of expenses that may be deducted from her countable income in 2016, per VA law (other than her Medicare premiums, as discussed above, which have already been factored into her monthly payments).  At her hearing, she testified that she paid very little out-of-pocket for medical expenses, and the records she has submitted do not reflect medical expenses in excess of five percent of the applicable MAPR rates.  In September 2016 correspondence, she reported unreimbursed medical expenses of $230.83, which do not exceed the five percent threshold ($8,656 x 0.05 = $432.80).

Although the Board is sympathetic regarding the appellant's recent loss of her brother and is aware of her report that she cared for him prior to his death in January 2016, she cannot claim him as a dependent under VA law.  See 38 C.F.R. § 3.23(d)(1) (defining "dependent" as "a veteran's spouse or child").  The Board also notes that the appellant's reported expenses relating to her brother's funeral are not deductible from her countable income, as under the applicable law such deductions would only apply to the Veteran's medical care and burial expenses.  See 38 C.F.R. § 3.272(h).

In sum, the most probative evidence demonstrates that the appellant's countable income exceeds the maximum allowable for nonservice-connected death pension benefits.  Essentially, given the continuation of her Social Security benefits, there is no basis on which to grant the appellant's claim absent further evidence of valid deductions (such as unreimbursed medical expenses) from her income.  Although the Board finds the appellant's statements and testimony concerning her circumstances to be credible, they are not a basis to grant the claim.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


